IT IS ORDERED AND ADJUDGED by this court that pursuant to GovJBar R. V(11)(F); respondent, Otto Phillip Witt, Attorney Registration No. 0056574, last known address in Shaker Heights, Ohio, be publicly reprimanded.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.